JUSTICE HOOD,
concurring in part and dissenting in part.
11 28 Today, the majority overrules the automatic-reversal rule of People v. Macrander, 828 P.2d 234 (Colo.1992), and the more than 100 years of Colorado common law on which it was based. It does so because "the loss of a peremptory challenge due to a state court's good-faith error is not a matter of federal constitutional concern." Rivera v. Illinois, 556 U.S. 148, 157, 129 S.Ct. 1446, 173 L.Ed.2d 320 (2009).
29 That may now be true, but I fail to see how whether this is "a matter of federal constitutional concern" can dictate the proper remedy for the erroneous denial of a state-granted right. And the majority's emphasis on Rivero is puzzling, given the Supreme Court's explicit invitation to states "to decide, as a matter of state law, that a trial court's mistaken denial of a peremptory challenge is reversible error per se." Id. at 162, 129 S.Ct. 1446. As I read Macrander, we have already made that decision. And if that decision were not explicit enough, I would accept the Supreme Court's invitation and make it so now.
130 Instead, the majority abandons Ma-cramder in favor of a harmlessness standard-what it calls an "appropriate case specific outcome-determinative analysis"-under which a defendant must now show prejudice to obtain reversal. Maj. op. 112, 27. The majority fails to explain how a defendant can ever demonstrate prejudice under this standard, nor can I think of any examples.
131 Under the majority's approach, a defendant who uses a peremptory challenge to *1204cure a trial court's erroneous denial of a challenge for cause may never be able to demonstrate prejudice. This is because the defendant will have stricken the challenged juror. And if the defendant chooses not to use a peremptory, any error is arguably invited and not reviewable on appeal. The majority thus has replaced Macrander's rule mandating automatic reversal with a rule seeming to mandate automatic affirmance.
1 82 Because this new rule has no place in our jurisprudence, especially in light of our long-standing history of safeguarding a erim-inal defendant's right to use the full complement of statutorily mandated peremptory challenges, I respectfully dissent from see-tions ILB and III of the majority opinion.
I. The Significance of the Statutory Right Must Be Considered in Fashioning the Remedy for Its Violation
t ¢ 1 33 The peremptory challenge is "'one of the most important rights secured to an accused,' the erroneous deprivation of which 'must be condemned'" Macrander, 828 P.2d at 243 (quoting Pointer v. United States, 151 U.S. 396, 408, 14 S.Ct. 410, 38 L.Ed. 208 (1894)).
134 "Voir dire is a very short window of time for attorneys and the court to determine whether a juror will be unbiased and impartial." State v. Mootz, 808 N.W.2d 207, 225 (Iowa 2012). During that short window, attorneys must detect the subtle biases and unaccountable prejudices of potential jurors, all while knowing that jurors are "less than candid when asked directly about their beliefs and attitudes, particularly in front of strangers in a group setting." Thomas A. Mauet, Trial Techniques 44 (8th ed. 2010).
135 The peremptory challenge thus helps to assure "the selection of a qualified and unbiased jury" by permitting counsel-acting on instinct, eryptic comments, and nonverbal cues that often evade the record-to strike jurors who survive legal challenges for cause but who nonetheless may not be fair to both sides. See Holland v. Illinois, 493 U.S. 474, 484, 110 S.Ct. 803, 107 L.Ed.2d 905 (1990); Commonwealth v. Hampton, 457 Mass. 152, 928 N.E.2d 917, 927 (2010) (recognizing the "time-honored importance of peremptory challenges" because of the need to "eliminate those jurors perceived as harboring subtle biases with regard to the case, which were not elicited on voir dire or which do not establish legal cause for challenge," often based on "no more than the 'sudden impressions and unaccountable prejudices we are apt to conceive upon the bare looks and gestures of another'" (quoting Commonwealth v. Soares, 377 Mass. 461, 387 N.E.2d 499, 514 (1979))). Because it "plays a unique role in our legal tradition," an erroneous denial of a peremptory challenge requires "a unique remedy." Mootz, 808 N.W.2d at 225.
136 We recognized the need for this unique remedy in Macrander. In that case, we held that the trial court's erroneous denial of a challenge for cause, which resulted in the defendant's use of a peremptory challenge to cure the error, "affect[ed] a substantial right of the defendant and cannot be deemed harmless error." Macrander, 828 P.2d at 244. We characterized the error as "the denial of a statutory right," and we were careful to distinguish the separate issue of whether the jury "was impartial in the constitutional sense of that term." Id. at 243, 244 n. 12 (quoting Denver City Tramway Co. v. Kennedy, 50 Colo. 418, 423, 117 P. 167, 169 (1911)). In other words, our holding was based on the observation that the error impairs the defendant's ability "to change the ultimate composition of the jury," despite the right's statutory origins. Id. at 244. The majority now overturns Macrander, which was supported by reasoning we described as "unassailable" less than twenty-five years ago and reaffirmed less than ten years later. See id. at 2483; People v. Lefebre, 5 P.3d 295, 308 (Colo.2000). As recently as 2007, we proclaimed: "An essential component to ensuring a balanced and impartial jury is allowing a defendant the full use of his peremptory challenges." Dunlap v. People, 173 P.3d 1054, 1081 (Colo.2007) (citing Macrander, 828 P.2d at 242-43).
II. States Are Free to Forge Their Own Paths
137 What has changed since Macrander, Lefebre, and Dunlap? The majority points to two developments in the law.
*1205A. Rivera
138 First, the majority notes that, since Rivera, the Supreme Court awards peremptory challenges no "constitutional significance." Maj. op. This observation is based on Rivera's holding that "the loss of a peremptory challenge due to a state court's good-faith error is not a matter of federal constitutional concern." Rivera, 556 U.S. at 157, 129 S.Ct. 1446. The majority then appears to reason that the right's lack of constitutional significance means that it is no longer "substantial" enough to warrant automatic reversal.1
39 But we have never held that the right was "substantial" because it was constitutional. Nor have we ever equated the "substan-tiality" of this right with the source from which it is derived. In Macrander, we deemed the right "substantial" because it plays a "significant role" in jury selection and is necessary to secure a defendant's right to a balanced and impartial jury. 828 P.2d at 242-48.
€ 40 Moreover, the majority fails to recognize, much less grapple with, Rivera's invitation "to decide, as a matter of state law, that a trial court's mistaken denial of a peremptory challenge is reversible error per se." 556 U.S. at 162, 129 S.Ct. 1446. As "a matter of state law," we have already settled this issue in Macrander: the error "cannot be deemed harmless." 828 P.2d at 244. If Macrander were not explicit enough, I would accept the Supreme Court's invitation and make it so now, as several other states have done. Seq, eg., Mootz, 808 N.W.2d at 225 (noting that "states have continued to apply an automatic reversal rule grounded in state law" following Rivera); Hompton, 928 N.E.2d at 926-27 {continuing to adhere to the view that "the erroneous denial of a peremptory challenge requires automatic reversal" due to the importance of peremptory challenges under state law); People v. Hecker, 15 N.Y.3d 625, 917 N.Y.S.2d 39, 942 N.E.2d 248, 272 (2010) (finding "no basis to depart from ... existing precedent" in light of Rivera's invitation); State v. Yai Bol, 190 Vt. 313, 29 A.3d 1249, 1255-56 & n. 3 (Vt.2011) (reaffirming automatic-reversal rule).
B. The Evolution of Structural Error Analysis
T41 The second change identified by the majority is the evolution of the Supreme Court's framework for evaluating "trial errors,2 which can be harmless, and "structural errors," which cannot" Maj. op. 118. The majority appears to reason that, even assuming a right is "substantial," the Supreme Court has made clear that all errors must be evaluated in light of the trial record, unless *1206the error belongs to that "limited class of fundamental constitutional error" that defies harmless error analysis. Id. 120.
{42 As the majority notes, however, this framework had existed for more than a year when Macrander was decided. And we ree-ognized as much when we held that the error in that case "cannot be deemed harmless." Macrander, 828 P.2d at 244. Perhaps, as the majority surmises, "our case law failed to immediately appreciate or embrace this development." Maj. op. 119. But even if we were bound by the Supreme Court's interpretation of the federal harmless error standard when interpreting our own, which we are not, its interpretation "does not mean that all noneonstitutional errors must be subject to harmless-error analysis." See United States v. Lane, 474 U.S. 438, 472, 106 S.Ct. 725, 88 L.Ed.2d 814 (1986) (Stevens, J., concurring in part and dissenting in part). This point is compelling where, as here, we are tasked with determining the proper remedy for the denial of a state-granted right-especially one that enjoys the venerable history in Colorado that peremptory challenges do.
IIL This Error Defies Harmless Error Analysis
143 The majority overturns Macrander and replaces it with an "appropriate case specific outcome-determinative analysis," under which a defendant must show prejudice to obtain reversal. In my view, this analysis is inappropriate for a simple reason: the error, by its nature, defies harmless error analysis. Although this characteristic suggests that the error is "structural," we need not focus on the label. Instead, we should focus on the futility of using a harmlessness standard. Rivers supports such an approach. It does not refer to "structural error" but instead acknowledges that states may find, as a matter of state law, that the error is "reversible error per se." Rivera, 556 U.S. at 162, 129 S.Ct. 1446.
144 To determine whether an error was harmless, a reviewing court must consider whether the error, in light of the entire record at trial, substantially influenced the verdict or impaired the fairness of the trial. Davis v. People, 2013 CO 57, ¶13, 310 P.3d 58.
45 Applying that standard here seems virtually impossible. If a defendant chooses to use a peremptory challenge to correct a trial court's erroneous denial of a challenge for cause, then any error is necessarily harmless, because, under the majority's reasoning, the error could not influence the verdict or impair the fairness of the trial This is so despite our long-standing recognition that the defendant's ability "to change the ultimate composition of the jury" is unquestionably impaired. See Macrander, 828 P.2d at 244. Although I perceive no analytical basis for this distinction, perhaps the majority's holding is limited to cases, such as those before the court here, where the defendant effectively has received one fewer peremptory challenge than the prosecution. Cases in which there is a greater disparity may require a different result. But this demonstrates the slippery slope on which the majority places us. Is it an imbalance of two? Ten? Does the size of the gap matter at all?
1 46 And consider what appellate review of this error would actually look like. The reviewing court would be forced to focus not on the court's erroneous denial of a challenge for cause-which the defendant would have corrected through the use of a peremptory challenge-but on the general attributes of the jurors who ultimately decided the case. That analysis, apart from being inherently conjectural, see Mootz, 808 N.W.2d at 225, would be further complicated by well-established law restricting inquiry into the validity of verdicts, see 22 Stephen A. Hess & Sheila K. Hyatt, Colorado Handbook on Evidence 131 (2013) (noting that CRE 606(b) "broadly precludes most inquiries into a juror's mental states or processes").
147 Of course, a defendant might choose to forgo using a peremptory challenge and let the trial court's erroneous for-cause ruling stand. This way, the defendant would likely be able to show prejudice because a biased juror actually sat on the jury. And the Supreme Court has seemingly sanctioned this approach, stating that, after objecting to the trial court's denial of a for-cause challenge, the defendant has "the option of let*1207ting [the juror] sit on the petit jury and, upon conviction, pursuing a Sixth Amendment challenge on appeal." United States v. Martinez-Salazar, 528 U.S. 304, 315, 120 S.Ct. 774, 145 L.Ed.2d 792 (2000). But under Colorado law, not only does such an approach create ethical and effective-assistance-of-counsel concerns, it arguably raises the specter of invited error, which precludes appellate review of any error the defendant "invited or injected into the case." People v. Wittrein, 221 P.3d 1076, 1082 (Colo.2009) (quoting People v. Zapata, 779 P.2d 1307, 1309 (Colo.1989)). In such a situation, a defendant who permits a biased juror to sit on the jury may have to "abide [by] the consequences of his acts." Id. (quoting Zapata, 779 P.2d at 1809).
1 48 Presumably, this is why the majority does not provide any examples of how a defendant would ever be able to show prejudice. The majority cites no authority from other jurisdictions finding reversible error under its approach. And my research reveals none.
1 49 Ostensibly, the majority leaves intact the right to use the full complement of statutorily mandated peremptory challenges; in fact, they leave defendants without a meaningful remedy whenever that right is denied.
IV. The "Cost" of Macrander Is Overstated
150 The majority supports its decision to overturn Macrander's automatic-reversal rule by noting that it has exacted a "high cost." Maj. op. 125. I am not convinced that Macrander is the minefield the majority makes it out to be.
1 51 The issue of automatic reversal under Macrander typically flows from the trial court's erroneous denial of a challenge for cause based on some form of bias. Usually, there is a debate about whether (1) a prospective juror is actually biased because he or she has a general predisposition to acquit or convict (the issue in Vigil's case)3; or (2) a juror is impliedly biased because he or she is a compensated employee of a "public law enforcement agency" (the issue in Novotny's case).4
1 52 In the first situation, trial courts enjoy broad discretion because they are in the best position to assess a potential juror's demean- or, credibility, and sincerity. Dunlap, 173 P.3d at 1082. For this reason, appellate courts afford "great deference" to a trial court's handling of for-cause challenges predicated on actual bias. Morrison v. People, 19 P.3d 668, 672 (Colo.2000). Trial courts regularly and appropriately deny these challenges for cause, and those decisions are often affirmed on appeal because of this deference. See, e.g., People v. Fleischacker, 2013 COA 2, ¶¶7, 20, 28, - P.3d -, 2013 WL 174442.
53 By contrast, the second situation does not require trial courts to assess a potential juror's demeanor, credibility, and sincerity. Instead, trial courts must construe a statute or related rule of criminal procedure to determine whether the juror falls within a statutorily defined category of implied bias. Appellate courts afford this determination no deference because it presents a question of law subject to de novo review. But we have given this category increasingly conspicuous boundaries. For instance, we have defined a "law enforcement agency" as a "police-like division of government that has the authority to investigate crimes and to arrest, to prosecute, or to detain suspected criminals." Ma v. People, 121 P.3d 205, 211 (Colo.2005). And today, we hold unanimously that Ma's more idiosyncratic analysis for "undesignated public employers" is superfluous when the legis*1208lature has designated an entity to be a law enforcement agency. Maj. op. 112. If that were not enough, the court of appeals has devoted considerable resources to help trial courts identify which government agencies constitute public law enforcement agencies. See People v. Romero, 197 P.3d 302, 307 (Colo.App.2008) (listing published cases).
T 54 In short, Colorado law has developed since Macrander to reduce the likelihood that its remedy will prove necessary. By overruling Macrander, we jettison this development. This too has a cost.
1 55 Before today, Macrander's threat of automatic reversal helped to ensure that trial courts carefully serutinized for-cause challenges, whether based on actual or implied bias. I fear that the majority has created a recipe for far less vigilance. At the very least, our trial judges and court of appeals are left guessing as to how they might give this new rule any teeth.
V. Conclusion
156 I agree that the office of the state attorney general is a "law enforcement agency" and thus coneur in section ILA of the majority opinion. But for the reasons stated, I respectfully dissent from sections ILB and III of the majority opinion.
I am authorized to state that Justice HOBBS joins in the concurrence in part and the dissent in part.

. The majority opinion does not reach the distinct issue of whether a Batson violation constitutes structural error requiring automatic reversal. See People v. Wilson, 2012 COA 163, 11 20-28 (reasoning that Batson violations affect "the framework within which the trial proceeds" and holding that they are structural errors requiring automatic reversal (quoting Arizona v. Fulminante, 499 U.S. 279, 310, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991))).


. "Trial errors occur 'during the presentation of the case to the jury' and do not require reversal to comport with due process" but rather "may be assessed under either harmless or plain error analysis." Griego v. People, 19 P.3d 1, 7 (Colo.2001) (quoting Cooper v. People, 973 P.2d 1234, 1242 (Colo.1999)). This is because they can be "quantitatively assessed in the context of other evidence presented." PFulminante, 499 U.S. at 308, 111 S.Ct. 1246. If a proper objection is made, then the error is reviewed for harmlessness. An error is harmless if "a reviewing court can say with fair assurance that, in light of the entire record of the trial, the error did not substantially influence the verdict or impair the fairness of the trial." People v. Stewart, 55 P.3d 107, 124 (Colo.2002) (quoting People v. Gaffney, 769 P.2d 1081, 1088 (Colo.1989)). If no objection is made, then the error is reviewed for plain error. A plain error is an error that is obvious and substantial and so undermines the fundamental fairness of the trial so as to cast serious doubt on the reliability of the conviction. People v. Miller, 113 P.3d 743, 750 (Colo.2005).
Structural errors, by contrast, "are not amenable to either a harmless error or a plain error analysis because such errors affect 'the framework within which the trial proceeds," and are not errors in the trial process itself." Griego, 19 P.3d at 7 (quoting Bogdanov v. People, 941 P.2d 247, 252-53 (Colo.1997)). They "defy harmless-error review" because they "infect the entire trial process" and necessarily render it fundamentally unfair. Neder v. United States, 527 U.S. 1, 8, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999).
I interpret the majority's "appropriate case specific outcome-determinative analysis'" to mean nothing more than a harmless error or a plain error analysis.


. Section 16-10-103(1)(j), C.R.S. (2013), governs actual bias. It states that the court shall sustain a challenge for cause on the following ground: ''The existence of a state of mind in the juror evincing enmity or bias toward the defendant or the state; however, no person summoned as a juror shall be disqualified by reason of a previously formed or expressed opinion with reference to the guilt or innocence of the accused, if the court is satisfied, from the examination of the juror or from other evidence, that he will render an impartial verdict according to the law and the evidence submitted to the jury at the trial." (Emphasis added.) See also Crim. P. 24(b)(X).


. Section 16-10-103(1)(k), CRS. (2013), governs this category of implied bias. It states that the court shall sustain a challenge for cause when "[the juror is a compensated employee of a public law enforcement agency or a public defender's office." See also Crim. P. 24(b)(XII).